Title: To John Adams from Timothy Pickering, 18 June 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State June 18. 1799.

This morning I was honoured with your letter of the 12th, and agreeably to your direction, have had a commission made out for Mr. John Morton as Consul at Havana, and now inclose it for your signature.
All the European Powers having Colonies in the West Indies have hitherto refused the formal admission of Consuls from the U. States. The British Treaty in its 16th article and the Spanish treaty in its 19th allow each of the contracting parties to except from the residence of Consuls such posts as they please. We cannot therefore demand as if right the admission of Mr. Morton at Havana. But the French have an authorized agent there; and for a purpose injurious to the Spaniards as well as to the United States—the sale of prizes carried in there by French corsairs.—If the New Governor of Cuba should refuse to admit formally Mr. Morton in the character of Consul, he cannot refuse to receive him as the Agent of the Unites States, sent to Havana to attend to their interests and those of their citizens doing business there. If therefore you see no impropriety in it, and are pleased to signify your approbation, I will give to Mr. Morton a letter expressing your designation of him to be the Agent of the United States at the Havana.
It has also appeared to me expedient that a letter should be written to the Governor of Cuba, expressive of your expectation of a friendly reception of the public as well private vessels of the U. States, and of all that attention to our rights which justice, the existing treaty, and good neighbourhood demand. The draught of such a letter, now inclosed, is submitted to your consideration. Letters which I have received from Mr. J. M. Yznardi, now at the Havana, have suggested to me the idea. His numbers 14, 15, & 16 I think it necessary to inclose. His zealous attention to the interests of our Citizens, and the provision which he has effected for our sick seamen, appears to merit our warmest thanks. I shall feel happy in being authorized to convey to him your sense of his conduct.
I have the honor to be, / with great respect, / sir, your obt. servt.
Timothy Pickering